DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's response submitted August 11, 2022, has been received.  The amendment of claim 1 is acknowledged.  Claims 14-15 and 18-20 remain withdrawn.  Applicant's arguments have been fully considered but they are not persuasive. Regarding claim 1, Applicant asserts beginning on page 7 of the response, that the art does not disclose a cathode sample.  The limitation of a cathode sample was interpreted broadly such that the sample of Tanaka is subject to evaluation using plasma which still involves placement of the sample with a ICTP or arc plasma (Tanaka, paragraph [0065]) which would still include the sample (testing subject 40) with a cathode (Fig. 4, electrodes provided for coil; paragraph [0017], arc electrodes also identified as known). Absent a specific definition contrary to this interpretation, the Tanaka reference still addresses this limitation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 8-13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2013/0241582 (“Tanaka”) in view of U.S. Patent Pub. 2013/0315440 (“Frank”).
Claim 1
Tanaka discloses a method for quantitatively evaluating ablation-resistant properties of materials, comprising following steps: S1) building or acquiring a test system (Fig. 1, paragraph [0011]); S2) preparing a cathode sample and setting a minimum ablation time (paragraph [0071], sample inserted); S3) loading the cathode sample into the test system, and conducting an arc ablation test on the cathode sample (paragraph [0071], arc ablation testing), and recording arc ablation parameters when the ablation time of the test is greater than or equal to the minimum ablation time (paragraph [0141]); and, S4. removing the cathode sample after the arc ablation test, and after cooling, performing cleaning and drying of the cathode sample (paragraph [0076], sample cooling), then acquiring three-dimensional contour information of an ablation area, obtaining an ablation volume (Fig. 7).
Tanaka discloses identifying a mass wear amount of a testing subject over varied times and/or power (paragraphs [0140-0149]) but does not appear to explicitly disclose dividing the ablation volume by an ablation power to obtain an ablation loss rate, and taking the ablation loss rate as a quantitative evaluation index of ablation-resistant properties of electrode materials.  
Frank discloses the relationship between ablation volume and power and time, and provides an index for selecting a treatment plan (Table 1, paragraphs [0081-0089).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a dividing the ablation volume by an ablation power to obtain an ablation loss rate, and taking the ablation loss rate as a quantitative evaluation index of ablation-resistant properties of electrode materials, as disclosed by Frank, into the method of Tanaka, for the purpose of determining the optimized option for performing an ablation procedure while maintaining power in a safe range (Frank, paragraph [0085]).

Claim 2
Tanaka in view of Frank discloses the method for quantitatively evaluating ablation-resistant properties of materials according to claim 1, wherein the three-dimensional contour information of the ablation area is acquired by a surface profiler in step S4 (Tanaka, Fig. 7; Frank, paragraph [0088], shapes stored).  

Claim 6
Tanaka in view of Frank discloses the method for quantitatively evaluating ablation-resistant properties of materials according to claim 1, wherein the arc contact surface of the cathode sample is maintained horizontally in a {YIDOU-21001-USPT/01352300v1}27vertical direction when loading sample in step S3, and an anode electrode is moved synchronously to align the ablation starting position of the cathode sample (Tanaka, Fig. 2).  

Claim 8
Tanaka in view of Frank discloses a test system used in the method for quantitatively evaluating ablation-resistant properties of materials of claim 1, comprising an anode, a sample mounting part for loading the cathode sample, a cooling system for cooling the cathode sample, and a protective cover; an arc is generated between the cathode and the anode, and is located in the protective cover; the anode and the cathode are provided with ports connected with an arcing power supply respectively; there is a relative movement between the cathode sample and the arc (Tanaka, Fig. 1, paragraphs [0064-0065]).  

Claim 9
Tanaka in view of Frank discloses the test system according to claim 8, wherein the cathode sample is a sheet sample, and the sample mounting part carries the cathode sample to rotate around an center, and the arc is fixed or moves in a radial direction; the sample mounting part comprises a base, the base has a cooling medium chamber and a liquid inlet ring, the cooling medium chamber is located in the sample loading area, when the cathode sample is loaded on the sample mounting part, the cathode sample is centered with the sample loading area; the cooling medium chamber is inside and the liquid inlet ring is outside, and the liquid inlet ring is in communication with the cooling medium chamber and is in rotatably sealing fit; the liquid inlet ring is fixed and connected with a liquid inlet tube, the center of the cooling medium chamber is provided with a liquid outlet channel; the test system has a rotary drive assembly connection, and the rotary drive assembly includes a driven wheel fixed to the base and a driving wheel connected with a motor, and the driven wheel is centered with the base (Tanaka, Fig. 1, paragraphs [0064-0065]).    

Claim 10
Tanaka in view of Frank discloses the test system according to claim 9, wherein the base is cylindrical, a side wall of the cooling medium chamber is provided with a plurality of through holes, the liquid inlet ring is in a form of a circular ring, and the liquid inlet ring covers all the through holes, and a sealing ring is arranged between the liquid inlet ring and the base (Tanaka, Fig. 1, paragraph [0067]).  

Claim 11
Tanaka in view of Frank discloses the test system of claim 10, wherein the base and the driven wheel are coaxially fixed, the base is inside, and the driven wheel is outside; and/or the base is an integrated cylinder, and the top of the cylinder is open and is in sealing fit with the cathode sample, the bottom of the cylinder is provided with a liquid outlet channel (Tanaka, Fig. 1, paragraph [0067]).    

Claim 12	
Tanaka in view of Frank discloses the test system according to claim 11, wherein the base comprises a cathode base top cover and a fixed base, the middle of the cathode base top cover is provided with a through hole, the cathode {YIDOU-21001-USPT/01352300v1}28base top cover and the fixed base are in rotatably sealing fit, the cathode base top cover and the fixed base are combined to form a cooling medium chamber; the cathode base top cover and the fixed base are in rotatable fit, and a sealing ring is arranged between the cathode base top cover and the fixed base (Tanaka, Fig. 1, paragraph [0076]).  

Claim 13
Tanaka in view of Frank discloses the test system according to claim 12, wherein the cathode base top cover has a first connecting portion connected with the cathode sample and a second connecting portion connected with the driven wheel; the first connecting portion has a distance from the driven wheel; and/or the first connecting portion and the second connecting portion are in a two-segment form, the second connecting portion extends a ring of flange outwards along the first connecting portion, and the second connecting portion serves as a flange connected to the driven wheel, by this way, a stable connection between the cathode base top cover and the driven wheel is realized (Tanaka, Figs. 1 and 3, paragraphs [0064-0065]).

Claim 16
Tanaka in view of Frank discloses the test system according to claim 8, wherein gas inflows from an atmosphere inlet of the protective cover axially and/or tangentially (Tanaka, paragraph [0109]).  

Claim 17
Tanaka in view of Frank discloses the test system according to claim 16, wherein a cross-section of the protective cover is circular, the protective cover is provided with an atmosphere inlet, and gas inflows from the atmosphere inlet tangentially, and/or there are at least one group of atmosphere inlets and when there are multiple {YIDOU-21001-USPT/01352300v1}29groups of atmosphere inlets, the multiple groups of atmosphere inlets are uniformly arranged along a circumferential direction of the contour (Tanaka, Figs. 1 and 3, paragraphs [0064-0065]).

Claims 3, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2013/0241582 (“Tanaka”) in view of U.S. Patent Pub. 2013/0315440 (“Frank”), in view of U.S. Patent Pub. 2016/0356683 (“Krause”).
Claim 3
Tanaka in view of Frank discloses the method for quantitatively evaluating ablation-resistant properties of materials according to claim 1.
Tanaka in view of Frank does not appear to explicitly disclose wherein an arc contact surface of the cathode sample is smooth and free of local protrusions, and a surface roughness Ra of the arc contact surface is less than or equal to 0.8 m in step S2.  
Krause discloses using metal substrates subject to ablation and prepared with grinding and polishing (paragraph [0013]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated additional preparation steps wherein an arc contact surface of the cathode sample is smooth and free of local protrusions, and a surface roughness Ra of the arc contact surface is less than or equal to 0.8 m in step S2, as disclosed by Krause, into the method of Tanaka in view of Frank, for the purpose of providing reliable samples for microstructure examination (Krause, paragraph [0015]).

Claim 4
Tanaka in view of Frank discloses the method for quantitatively evaluating ablation-resistant properties of materials according to claim 1.
Tanaka in view of Frank discloses using fibers or other sample materials for testing (paragraph [0155]) but does not appear to explicitly disclose wherein a sample arc contact surface is subjected to grinding, polishing and drying in step S2.  
Krause discloses using metal substrates subject to ablation and prepared with grinding and polishing (paragraph [0013]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein a sample arc contact surface is subjected to grinding, polishing and drying in step S2, as disclosed by Krause, into the method of Tanaka in view of Frank, for the purpose of providing reliable samples for microstructure examination (Krause, paragraph [0015]).

Claim 7
Tanaka in view of Frank discloses the method for quantitatively evaluating ablation-resistant properties of materials according to claim 1.
Tanaka in view of Frank does not appear to explicitly disclose where the cathode sample is ultrasonically cleaned in step S2, and the ablated cathode sample is ultrasonically cleaned in step S4.  
Krause discloses using metal substrates subject to ablation and prepared with grinding and polishing (paragraph [0013]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated additional preparation steps where the cathode sample is ultrasonically cleaned in step S2, and the ablated cathode sample is ultrasonically cleaned in step S4, as disclosed by Krause, into the method of Tanaka in view of Frank, for the purpose of providing reliable samples for microstructure examination (Krause, paragraph [0015]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2013/0241582 (“Tanaka”) in view of U.S. Patent Pub. 2013/0315440 (“Frank”), in view of U.S. Patent Pub. 2016/0356683 (“Krause”), further in view of U.S. Patent Pub. 2014/0234161 (“Kim”).
Claim 5
Tanaka in view of Frank discloses the method for quantitatively evaluating ablation-resistant properties of materials according to claim 1.
Tanaka in view of Frank does not appear to explicitly disclose wherein the testing on a thermal conductivity, electrical conductivity and hardness of the sample is performed at a room temperature after processing the arc contact surface of the cathode sample in step S2.  
Kim discloses measuring thermal conductivity and electrical conductivity and hardness measured at room temperature (col. 4, ln 53 – col. 5, ln 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated also wherein the testing on a thermal conductivity, electrical conductivity and hardness of the sample is performed at a room temperature after processing the arc contact surface of the cathode sample in step S2, as disclosed by Krause, into the method of Tanaka in view of Frank, for the purpose of providing consistent testing conditions of samples.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911. The examiner can normally be reached M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERICA S LIN/Primary Examiner, Art Unit 2853